MEMORANDUM OPINION
SIMMS, Judge.
This is an appeal from Denial of Post-Conviction Relief in the District Court of Oklahoma County, Oklahoma, Case Number 35531, wherein the appellant was charged by information with the crime of Grand Larceny, After Former Conviction of a Felony. The records reflect at various times he was represented by retained counsel, Valdhe F. Pitman and Mac Oyler; and that the case was tried to a jury, the appellant found guilty and sentenced to a term of ten (10) years in the state penitentiary. An appeal from that conviction was later perfected but dismissed by the Appellant and the dismissal therein is the major ground for complaint in the instant case. Appellant complains that the dismissal of the appeal was unwitting on his part, however, the record in this case fails to bear out that contention.
We also note after reviewing the records and the pleadings in this case that the trial court made findings of fact and conclusions of law which findings of fact and conclusions of law are supported by the record and are adopted by this Court and appended hereto.
Since no briefs were filed in this case within the time provided by this Court’s *443rules, this matter was summarily submitted for consideration on the record for fundamental or prejudicial error only. An examination of the record and the pleadings in this case indicates there is no fundamental or prejudicial error nor anything to indicate that the conviction is constitutionally infirm.
For the reasons herein stated, the trial court’s denial of Post-Conviction Relief is affirmed, and Appellant is advised that he has now exhausted all of his State remedies.
BUSSEY, P. J., concurs.
BRETT, J., concurs in result.